Citation Nr: 1009216	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel





INTRODUCTION

The Veteran had active service from May 1968 to April 1970 
including service in the Republic of Vietnam.  The Veteran's 
awards include a Purple Heart and Bronze Star.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss 
disability pursuant to 38 C.F.R. § 3.385.

2.  The competent medical evidence does not associate the 
Veteran's hearing loss with his active service.

3.  The Veteran does not have a medical diagnosis of 
tinnitus.

4.  The competent medical evidence does not associate any 
tinnitus with the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty service; nor may it be presumed.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009). 

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service; nor may it be presumed.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in July 2007 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  This letter also provided notice regarding how 
disability ratings and effective dates are assigned if 
service connection is awarded.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records dated from February 2000 to March 2000.  
The Veteran was afforded VA examinations in December 2007 and 
March 2008.  Significantly, neither the Veteran nor his 
representative have identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  He contends that his 
condition was caused by his active service.  The Veteran's 
hearing tested within normal limits in his induction and 
separation examinations.  The Veteran did not seek any 
treatment for ear, hearing, or related problems during 
service.

The Veteran was afforded a VA examination in December 2007.  
The Veteran reported a history of military noise exposure due 
to mortars and serving as a machine gun assistant.  He did 
not wear hearing protection devices.  After service the 
Veteran worked for a company around loud machinery for 37 
years.  He wore hearing protection consistently while working 
around loud machinery.  The Veteran also indicated that he 
hunted without wearing any hearing protection devices.

The Veteran did not have any history of ear disease or 
trauma.  The Veteran had tinnitus which he reported began 
three years before the examination and occurred only in his 
left ear.  He experienced it constantly.  The Veteran was 
afforded an audiology evaluation, which revealed pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
20
LEFT
20
15
10
25
35

Speech recognition was measured as 96 percent bilaterally. 

The examiner stated that the Veteran had normal hearing at 
all frequencies in his right ear, and essentially normal 
hearing with a mild sensorineural hearing loss component at 
4000Hz in his left ear.  The examiner stated that because the 
Veteran had normal hearing bilaterally at his induction and 
separation examinations, his hearing loss was not caused by 
or a result of military noise exposure.

The Veteran was afforded a second VA examination in March 
2008.  The examiner stated that because the Veteran had 
normal hearing at his induction and separation examination, 
his hearing loss was not caused by or a result of military 
noise exposure.  The examiner also stated that the Veteran 
had unilateral tinnitus in his left ear which was constant.  
He stated that the Veteran's tinnitus was not caused by or a 
result of military noise exposure because the Veteran did not 
report the onset of tinnitus until 25 years after separation 
from service.

In light of the evidence, the Veteran is not entitled to 
service connection for bilateral hearing loss or tinnitus.  
The audiological evaluation performed in December 2007 
indicates that the Veteran's hearing does not meet the 
threshold set by 38 C.F.R. § 3.385 for a hearing loss 
disability.  As the law is dispositive, the claim for service 
connection for hearing loss must be denied because of the 
lack of legal entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).

The Veteran has been diagnosed with tinnitus.  However, his 
tinnitus is not associated with active service.  The Veteran 
is competent to report that he experiences tinnitus, and 
report the onset of the symptoms because they are readily 
observable through the Veteran's senses.  See 38 C.F.R. § 
3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(the layperson may be competent to identify the condition 
where the condition is identifiable by the individual's 
senses).  However, as a layperson without medical expertise, 
he is not qualified to address questions requiring medical 
training for resolution, such as a diagnosis or medical 
opinion as to etiology.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The VA examiner did not associate the Veteran's tinnitus with 
his active service because it did not begin until 2004.  
While the Veteran reports exposure to noise in service, 
without medical evidence associating the disability with 
active service, or at the very least medical or credible lay 
evidence demonstrating the existence of symptoms since active 
service, service connection for tinnitus cannot be granted.  
Here, the Veteran does not contend that he has had symptoms 
since service.  He specifically stated that his symptoms 
began three years before his VA examination.  The Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the medical evidence does not show complaint of 
tinnitus until 2007, nearly 40 years after the Veteran 
separated from service.  This is significant evidence against 
the claim.  As such, entitlement to service connection must 
be denied.  

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for hearing loss and tinnitus, the doctrine does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


